45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kevin Ray SCHRUBB, Sr., Plaintiff Appellant,v.Frank DREW, Sheriff of the Virginia Beach Jail;Correctional Major W. Smith;  R. E. O'brien, CorrectionalCaptain and Appeals Coordinator;  Correctional LieutenantMilligan;  Correctional Officer Pease;  CorrectionalSergeant Ochs;  Correctional Sergeant Reterrer;  DeputyBertok;  Corporal Alstead;  Correctional Center OfficialLepper;  Correctional Center Official Hill;  CorrectionalCenter Official Duty;  Correctional Center Official Gilbert;Correctional Center Official Holman;  Correctional CenterOfficial Livingston;  Correctional Center Official Parker,Defendants Appellees.
No. 94-6263.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1994.Decided Jan. 4, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-3)
Kevin Ray Schrubb, Sr., appellant pro se.  Conrad Moss Shumadine, John Stephen Wilson, Mark Douglas Stiles, Willcox & Savage, Norfolk, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON, WILKINS and HAMILTON, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Schrubb v. Drew, No. CA-92-3 (E.D. Va.  May 10, 1993;  Feb. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED